     Case 2:11-cv-00266-KJD-DJA Document 170 Filed 09/13/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    RONALD LAWRENCE MORTENSEN,                      Case No. 2:11-cv-00266-KJD-DJA
12                      Petitioner,                   ORDER
13           v.
14    DWIGHT D. NEVEN, et al.,
15                      Respondents.
16

17          Petitioner has filed a proper-person request for a copy of the docket sheet. ECF No. 169.

18   Petitioner cannot file proper-person documents in this action because counsel represents him. LR

19   IA 11-6(a). Petitioner needs to make his request through counsel.

20          IT THEREFORE IS ORDERED that the clerk of the court STRIKE the proper-person

21   request for a copy of the docket sheet (ECF No. 169).

22          DATED: September 13, 2021
23                                                              ______________________________
                                                                KENT J. DAWSON
24                                                              United States District Judge
25

26

27

28
                                                     1
